DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chopra et al. (US 10,061,657).
Consider claim 1, Chopra et al. discloses a method for performing a data protection operation, the method comprising: receiving a data stream from a production site at a data protection system configured to perform the data protection operation, wherein the data stream includes a journal of writes performed at the production site; persisting the data stream at a storage by the data protection system; and generating a backup based on an event for a point in time in the past, wherein the backup is generated by synthesizing the persisted data stream, wherein synthesizing the persisted data stream includes including, in the backup being generated, the writes in the journal up to the point in time in the past, wherein writes in the journal after the point in time in the past are not included in the backup being generated (abstract, Col. 2 lines 33-67, Col. 3 lines 60-67, Col. 9 lines 34-53, data is received and backed up persistently. If a policy for a client’s application is updated, the backup policy is applied to already existing backup procedures for that data. A journal of writes is considered to be the data being sent to be backed up.)
Consider claim 2, Chopra et al. discloses the method of claim 1, further comprising deduplicating the data stream (Col. 7 lines 26-45).
Consider claim 3, Chopra et al. discloses the method of claim 1, further comprising receiving a new policy, wherein the event is the new policy and where the backup is generated to comply with the new policy (abstract, Col. 1 lines 33-67, Col. 3 lines 60-67, Col. 9 lines 34-53, the backup complies with a new policy change.).
Consider claim 6, Chopra et al. discloses the method of claim 1, wherein the event is a change in regulations associated with backups generated by the data protection system, a change in a cadence of the backups, a change in a retention period of the backups, detection go inconsistent data in the journal (abstract, Col. 1 lines 33-67, Col. 3 lines 60-67, Col. 9 lines 34-53).
Consider claim 7, Chopra et al. discloses the method of claim 1, further comprising hardening the backup such that the backup is guaranteed consistent (abstract, Col. 1 lines 33-67, Col. 3 lines 60-67, Col. 9 lines 34-53, the data is persistently stored.).
Consider claim 8, Chopra et al. discloses the method of claim 1, further comprising virtually synthesizing the backup (abstract, Col. 1 lines 33-67, Col. 3 lines 60-67, Col. 9 lines 34-53, the system of Chopra et al. is virtualization.).
Consider claim 9, Chopra et al. discloses the method of claim 1, receiving a policy that is associated with backups generated by the data protection system, wherein the policy changes a schedule associated with the backups (abstract, Col. 1 lines 33-67, Col. 3 lines 60-67, Col. 9 lines 34-53).
Consider claim 10, Chopra et al. discloses the method of claim 1, further comprising applying a heuristic to backups associated with the data protection system in response to the event, wherein the - Page 26 -Docket No. 16192.314heuristic is one of deleting a specific backup, replacing the specific backup with another backup that is associated with a different time than the specific backup (abstract, Col. 1 lines 33-67, Col. 3 lines 60-67, Col. 9 lines 34-53, the most current backup is replaced with a new current backup with each new scheduled backup.).
Claims 11-13 and 16-20 are directed to the same subject matter and therefore are rejected in the same manner as claims 1-3 and 6-10 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US 10,061,657) as applied to claims 1 and 11 above, and further in view of Saxon (US 5,758,359).
Consider claim 4, Chopra et al. discloses the method of claim 1, but does not explicitly state: “further comprising identifying data in the data stream that is inconsistent, wherein the data is associated with a time region, and deleting a backup associated with the time region.”. However, Saxon teaches (Summary of invention, Col. 4 lines 58-63) that retroactive and regular backups can be created, timestamped and modified/deleted data (inconsistent) are not included.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chopra et al. reference with the Saxon reference because doing so results in less time needlessly replicating changed data already captured on more recent save sets (Col. 3 lines 28-31).
Consider claim 5, Chopra et al. in view of Saxon disclose the method of claim 4, further comprising generating a new backup from a point in time that is later than the time region or generating (Saxon: Summary of invention, Col. 4 lines 58-63).
Claims 14 and 15 are directed to the same subject matter and therefore are rejected in the same manner as claims 4 and 5 above.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The arguments pertaining to the 112 rejections, which have been overcome. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136